 1   Donna Woo (State Bar No. 312876)
     dwoo@jonesday.com
 2   JONES DAY
     3161 Michelson Drive, Suite 800
 3   Irvine, CA 92612.4408
     Telephone: +1.949.851.3939
 4   Facsimile: +1.949.553.7539
 5   Attorneys for Defendant
     EXPERIAN INFORMATION SOLUTIONS, INC.
 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10                                       SACRAMENTO DIVISION
11

12   HAROLD HAYNES,                                   Case No. 2:18-cv-01195-JAM-DB
13                      Plaintiff,                    Hon. John A. Mendez
14          v.                                        ORDER OF DISMISSAL OF
                                                      DEFENDANT EXPERIAN
15   Experian Information Solutions, Inc.;            INFORMATION SOLUTIONS, INC.
     United Finance Co., and                          WITH PREJUDICE
16   DOES 1 through 100 inclusive,
                                                      Complaint filed: May 11, 2018
17                      Defendants.
18

19          Having considered Plaintiff Harold Haynes’ and Defendant Experian Information

20   Solutions, Inc.’s Stipulation for Dismissal with Prejudice, and good cause appearing,

21          IT IS ORDERED that the Stipulation is GRANTED.

22          The above-entitled matter is hereby dismissed with prejudice, with the parties to bear his

23   or its own attorneys’ fees and costs.

24          IT IS SO ORDERED.

25

26   Dated: 11/26/2018                                /s/ John A. Mendez_________________
                                                      HONORABLE JOHN A. MENDEZ
27                                                    UNITED STATES DISTRICT COURT
28
                                                                   [PROPOSED] ORDER OF DISMISSAL OF
                                                                           EXPERIAN WITH PREJUDICE
                                                                          Case No. 2:18-cv-01195-JAM-DB
